Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Pravin Rajakumar,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-4189
Decision No. CR4498

Date: December 31, 2015

DECISION

I sustain the determination of a Medicare contractor, acting on behalf of the
Centers for Medicare & Medicaid Services, to revoke the Medicare billing
privileges of Petitioner, Pravin Rajakumar, a podiatrist, effective August 7, 2014.

I. Background

CMS offered 17 exhibits, identified as CMS Ex. 1-CMS Ex. 17, in support of its
arguments. Petitioner offered six exhibits, identified as P. Ex. 1-P. Ex.6, in
opposition. CMS objected to my receiving three of Petitioner’s proposed exhibits,
P. Ex. 4-P. Ex. 6, into the record. It objected to P. Ex. 4 and P. Ex. 6 on the
grounds that these were documents that Petitioner had not submitted at
reconsideration and that Petitioner had not shown good cause for offering them
now. It objected to P. Ex. 5, which contains the written direct testimony of Mr.
Pyong Yun, on the ground that it is irrelevant.

I receive CMS Ex. 1-CMS Ex. 17 into the record. I also receive P. Ex. 1-P. Ex. 3,
and P. Ex. 5. I sustain CMS’s objections to my receiving P. Ex. 4 and P. Ex. 6.
Petitioner offered these exhibits for the first time at this hearing and has made no
showing of good cause for his failure to submit them at reconsideration. 42 C.F.R.
§ 498.56(e). I overrule CMS’s objection to my receiving Mr. Yun’s testimony (P.
Ex. 5). I find Mr. Yun’s testimony to be relevant. However, and for reasons that I
explain below, his testimony does not support an outcome that is favorable to
Petitioner.

On October 31, 2014, National Government Services, a Medicare contractor,
notified Petitioner that his Medicare billing privileges were being revoked
effective August 7, 2014. The basis for the revocation was that Petitioner was “no
longer operational” to provide covered Medicare services at several practice
locations that he had listed on his application for Medicare participation.

42 C.F.R. § 424.535(a)(5). The revocation notice provided additional information
to Petitioner, citing on-site visits that inspectors had made between August 7 and
August 14, 2014 to several of Petitioner’s purported practice locations and noting
that Petitioner did not maintain a practice at any of these addresses. CMS Ex. 4 at
1-2.

Petitioner filed a request for reconsideration on July 1, 2015.' CMS Ex. 2. In his
request Petitioner acknowledged that he was no longer operational at four of the
five practice sites that had been cited in the initial determination to revoke his
Medicare billing privileges. He contended that at a fifth location, 136-69 41
Avenue, Flushing, NY, 11355, he was fully operational but that he only worked
there on a part-time basis consisting of one or two days a week. These days, he
alleged, were Wednesdays and some Fridays. He also contended that he practiced
at an additional location not named in the initial determination. Jd.

On July 31, 2015, the contractor issued a reconsidered determination. CMS Ex. 1.
The reconsidered determination affirmed the initial determination, stating that
Petitioner “had not provided evidence to show full compliance with the standard”
for which he was revoked, without citing the specific regulation which was the
basis for the initial or reconsidered determination. Jd.” Petitioner filed his hearing
request to challenge the findings of the reconsidered determination.

' The Medicare contractor accepted this request as timely and CMS has not
argued that the request was invalid due to untimely filing.

> Inexplicably, the contractor issued a separate document on May 10, 2015, which
purports to be an initial determination. CMS Ex. 3. That document states,
erroneously, that Petitioner’s application for Medicare participation was denied
because Petitioner had been excluded or debarred from participating in Medicare.
Petitioner has not appealed that determination and it is not at issue before me. I
note, however, that CMS is not relying on it as grounds for revoking Petitioner’s
Medicare billing privileges.
II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether: Petitioner received adequate notice of the reasons for
CMS’s reconsidered determination; and CMS is authorized to revoke Petitioner’s
Medicare billing privileges.

B. Findings of Fact and Conclusions of Law

I note, preliminarily, that CMS styled its submission as a motion for summary
judgment. I do not need to decide whether the criteria for summary judgment are
met here, i.e., that there are no disputed issues of material fact. That is because
CMS offered no witness testimony that would give Petitioner a right to cross-
examination and because CMS asserts that the testimony of Petitioner’s one
witness, Mr. Yun, is irrelevant. I infer from CMS’s assertion about Mr. Yun’s
testimony that it has no desire to cross-examine him. Given that, the parties have
effectively submitted their cases in writing. That means that there is no need for
an in-person hearing.

As a threshold issue CMS has raised the question of whether Petitioner received
adequate notice from the Medicare contractor of the reasons for denying his
request for reconsideration. I note that Petitioner has made no assertion that the
notice was inadequate.

CMS asserts that the reconsidered determination — although it did not cite the
specific regulatory ground for revoking Petitioner’s billing privileges — provided
him with adequate notice of the reasons for doing so. Alternatively, it argues that
I have the authority to set forth the regulatory basis for revoking Petitioner’s
billing privileges as an element of my authority to conduct a de novo hearing.

I need not address CMS’s alternate argument. The reconsidered determination
plainly informed Petitioner of the basis for the revocation. As I recite above, the
determination explicitly told Petitioner that he was not in compliance with the
standard for which his billing privileges were revoked. CMS Ex. 1. That
statement incorporated by reference the grounds stated in the initial determination,
which not only cited the regulatory criterion for revocation — 42 C.F.R.

§ 424.535(a)(5) — but which recited in detail the findings of the inspectors who
visited the various sites that Petitioner had listed as his practice locations in his
Medicare enrollment application.
As to the merits of this case the evidence establishes that, as of August 7, 2014,
Petitioner was no longer operational at the sites that he had listed as his practice
locations. Therefore, the contractor and CMS were authorized to revoke
Petitioner’s Medicare billing privileges.

An “operational” practice location is one in which the supplier:

has a qualified physical practice location, is open to the public for
the purpose of providing health care related services, is prepared to
submit valid Medicare claims, and is properly staffed, equipped, and
stocked . . . to furnish these items or services.

42 C.F.R. § 424.502. The sites that Petitioner listed as his practice locations were
not operational within this regulation’s plain meaning because none of them were
“open to the public for the purpose of providing health care related services.” The
contractor’s investigators visited the five locations that Petitioner had alleged as
being active practice sites in his application for Medicare participation. Four of
them were not offices at which Petitioner was employed. The fifth location
revealed no evidence that Petitioner actually maintained a practice there. CMS
Ex. 9; CMS Ex. 11-15; CMS Ex. 17.

Petitioner does not dispute any of these findings, with the exception of one
location, 136-69 41" Avenue., Flushing, NY, 11355 (the fifth location visited by
the inspectors). The inspectors visited this location on August 14, 2014, and found
it to be closed. They found no indication of a podiatrist’s office at that location.
The facility’s awning stated that the business at that location was a pharmacy, but
the interior was an out of business shoe store. CMS Ex. 2; CMS Ex. 15.

Petitioner argues that he maintained an office suite at the back of the building and
that he had an active practice at that location. However, he concedes that there
was no sign on the exterior of the facility showing that he practiced there. He
contends that there was a sign on the outside of his office with the days and hours
of operation of that office. Petitioner’s brief at 2. Petitioner also contends that
this site was a part-time location at which he worked only on Wednesdays and on
certain Fridays. CMS Ex. 2 at 4.

Petitioner offered no evidence in his request for reconsideration that supports any
of his contentions that he actually maintained a practice at 136-69 41“ Avenue,
Flushing. He provided no proof that he rented space there, that he actually worked
there, or that he posted signage that accurately stated his hours of operation in a
way that would inform the general public of when he would be open for business.
I cannot accept his representations as being true in the absence of some evidence
to support them. Simply asserting a fact does not establish it to be so absent proof.
As I discuss above, Petitioner had the opportunity to present evidence in his
reconsideration request that showed that he actually maintained a practice
location. His failure to do so there disqualifies him from now attempting to raise
that issue.

However, even if I accepted Petitioner’s representations, they are inadequate to
establish that he was “operational” at 136-69 41% Avenue, Flushing, within the
meaning of 42 C.F.R. § 424.502. By his own admission there was no sign on the
exterior of the site that showed that he worked at that location and nothing that
would indicate to a member of the public that he maintained a practice there.
Having his name and hours of operation on his office door in the interior of a
building, where there was nothing on the building’s exterior that would indicate
the presence of a podiatrist’s office is simply not enough to inform the public of
Petitioner’s practice location. I note also that Petitioner does not deny that there
was nothing in the hallway of the building that would inform the public that he
maintained a practice at that location. Petitioner also does not deny that the
signage on the building’s exterior was for a pharmacy that no longer existed. To
say the least that sign and the closed pharmacy, without any additional information
provided by Petitioner, would be misleading to the general public.

Petitioner argues also that he was rendering services at an additional location —
one not visited by the inspectors — at the time of the August inspection of his other
purported practice locations. Petitioner’s brief at 3. He contends that he had an
active practice at 136-39 37" Avenue, Flushing, where he rented space from Mr.
Yun. However, Petitioner did not offer evidence in his reconsideration request to
prove that assertion. His documentary support — P. Ex. 4 and P. Ex. 6 — consists of
evidence that he did not offer at reconsideration and which I have excluded for
that reason. Petitioner has offered no explanation for why he did not offer these
exhibits at reconsideration. He certainly was aware of their potential relevance
because in his reconsideration request he asserted that he maintained an additional
practice location at 136-39 37" Avenue, Flushing. But, that assertion
notwithstanding, he offered no corroborating evidence.

I have considered Mr. Yun’s testimony. P. Ex. 5. At most, it proves that
Petitioner leased space at 136-39 37" Avenue, Flushing. It does not prove that he
maintained an actual practice there. I do not find that this evidence is sufficient to
prove that Petitioner maintained an operational practice at 136-39 37" Avenue,
Flushing.

Moreover, even if I were to accept Petitioner’s representations as true I would not
find that he had informed CMS that he maintained an operational practice as of
August 7, 2014. Petitioner did not submit evidence of his practice at 136-39 37"
Avenue, Flushing, until August 21, 2014, weeks after the inspections of his other
purported practice locations and two weeks after his billing privileges were
revoked. P. Ex. 3; CMS Ex. 2 at 4. Even if he operated a practice at that location
he did not supply evidence of that operation until after the date of the revocation
of his billing privileges. None of the practice locations in his Medicare enrollment
application were operational as of August 7. Having another location — of which
CMS was not informed until after the effective date of revocation — does not
gainsay that fact.

Petitioner argues that he actually opened his practice location at 136-39 37"
Avenue, Flushing, on July 23, 2014. He provided no documentary support at
reconsideration for that assertion and as I have stated, Mr. Yun’s testimony would
not constitute credible evidence that this is so because it only establishes that
Petitioner leased space without showing the purpose of that rental.

/s/
Steven T. Kessel
Administrative Law Judge

